IN THE SUPREME COURT OF THE STATE OF DELAWARE

  KADIR MCCOY,                         §
                                       §   No. 221, 2019
        Defendant Below–               §
        Appellant,                     §
                                       §
        v.                             §   Court Below–Superior Court
                                       §   of the State of Delaware
  STATE OF DELAWARE,                   §
                                       §   Cr. ID 1501018069 (N)
        Plaintiff Below–               §
        Appellee.                      §

                           Submitted: June 24, 2019
                            Decided: June 25, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      Upon consideration of the Rule to Show Cause and the appellant’s response,

it appears to the Court that:

      (1)    On May 21, 2019, Kadir McCoy filed a notice purporting to appeal

from an order of the Superior Court dated May 8, 2019. McCoy did not attach a

copy of the order from which he filed the appeal. After a review of the Superior

Court docket revealed that no final order had been entered on May 8, 2019, the Clerk

of the Court issued a notice to McCoy to show cause why this appeal should not be

dismissed.

      (2)    On June 24, 2019, in response to the notice to show cause, McCoy filed

a letter with the Court arguing his appeal should not be dismissed because a court of
law has not considered the merits of his motion for postconviction relief. McCoy’s

filing is unresponsive to the Court’s notice to show cause. A review of the Superior

Court docket further reveals that McCoy’s motion for postconviction relief filed on

January 17, 2019, remains pending in the Superior Court. If the Superior Court

denies McCoy’s motion for postconviction relief, he may then appeal to this Court

for a review of that final judgment.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 26(b), that the appeal is DISMISSED.

                                       BY THE COURT:



                                       /s/ Karen L. Valihura
                                       Justice




                                         2